Citation Nr: 1146183	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1993 to September 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which, in part, denied the Veteran's claims of entitlement to service connection for GERD and sinusitis.

In the December 2006, the RO also denied service connection for a low back disability and tinnitus.  Along with the issues currently on appeal, the Veteran perfected appeals of those claims.  However, during the pendency of this appeal, the RO granted service connection for lumbosacral musculoligamentous strain in a June 2008 rating decision and granted service connection for tinnitus in a March 2011 rating decision.  As these actions represent a full grant of the benefits sought as to the claims for service connection for a law back disability and tinnitus, there remains no issue before the Board. 

In October 2011, the Veteran presented testimony in a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran essentially contends that he has GERD and sinusitis due to service.  He asserts that he has had the same symptoms ever since service and he has been self-treating himself.  Pointing to his occupation as a corpsman, the Veteran testified at his hearing before the undersigned that he was able to get over-the-counter medication without going to the pharmacy to treat these disabilities himself during service.  Review of the service treatment records are negative for any complaints or findings of GERD and sinusitis.  He specifically denied having had or having sinusitis and frequent indigestion on multiple occasions (e.g. on the Report of Medical History in June 1997 and June 1998 he denied both sinusitis and frequent indigestion, and on Dental Health Questionnaires in September 1993 and December 1994, he denied having sinus problems).  However, the Veteran testified at his hearing that his sinusitis symptoms included nosebleeds in service.  Service treatment records show that he was seen several times in October 1993 for nosebleeds.  Additionally, service records reflect that the Veteran received training as an Emergency Medical Technician.  Post-service treatment records show treatment for both GERD and sinusitis. 

Generally, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In this case, the Veteran, as a lay person, is competent to state what he experienced during service and the Board finds his statements regarding in-service symptoms are credible.  See supra Jandreau, 492 F.3d 1372 at 1377; Buchanan, 451 F.3d at 1336.  Furthermore, the Veteran, with his training as a corpsman, is arguable competent to diagnose and provide opinions as to the etiology of his disabilities.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Aside from the Veteran's statements, there is no other evidence of record addressing the etiology of any current GERD and/or sinusitis disabilities.  Therefore, he must be provided examinations on remand to determine the nature and etiology of any current GERD and sinusitis disabilities.  

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC) in Baltimore, Maryland.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding VA treatment records.  All attempts to locate these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

2. Schedule the Veteran for an appropriate VA examination in Baltimore, Maryland to determine the nature and etiology of any current GERD or related disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

If the examiner determines that GERD or other related disability is found on examination,  he/she should provide an opinion as to whether there is a 50 percent probability or greater that the disability is related to the Veteran's active service, to include his statements as to self-medication in-service.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  Schedule the Veteran for an appropriate VA examination in Baltimore, Maryland to determine the nature and etiology of any current sinusitis disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

If the examiner determines that sinusitis is found on examination,  he/she should provide an opinion as to whether there is a 50 percent probability or greater that the disability is related to the Veteran's active service, to include his statements as to self-medication in-service.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


